



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An
    order restricting publication in this proceeding under ss. 486.4(1), (2), (3)
    or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)       any
    of the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada, 1970,
    as it read immediately before January 1, 1988; or

(b)       two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in any of
    subparagraphs (a)(i) to (iii).

(2)
In proceedings in
    respect of the offences referred to in paragraph (1)(a) or (b), the presiding
    judge or justice shall

(a)  at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the complainant of the right to make an application for the order;
    and

(b)  on
    application made by the complainant, the prosecutor or any such witness, make
    the order.

(3)
In proceedings in
    respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)
An order made under
    this section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to comply
    with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in
    any way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. J.W., 2014 ONCA 322

DATE: 20140425

DOCKET: C56233

Cronk, Epstein and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

J.W.

Appellant

Andrew Furgiuele, for the appellant

Megan Stephens, for the respondent

Heard: March 4, 2014

On appeal from the
    convictions entered on August 21, 2012 by Justice Robert P. Villeneuve of the Ontario
    Court of Justice.

Benotto J.A.:

Introduction

[1]

The appellant is a man in his fifties who was accused of fondling a 13
    year-old family friend while she slept. He was convicted of sexual assault and
    sexual interference. He appeals his convictions on the basis that the trial
    judge misapplied the burden of proof

and erred in drawing an adverse
    inference from photographs of the complainant that were taken by the appellant.

[2]

The central issue in this appeal is how the principle of reasonable
    doubt is to be applied to a credibility assessment when there are two
    conflicting versions of the same event.

[3]

For the reasons that follow, I conclude that the trial judge misapplied
    the burden of proof. I would order a new trial on that basis.

Evidence at Trial

[4]

The appellant and the complainants mother were friends. They lived in
    different cities about three hours apart. When the complainant and her brother
    came to town, they often stayed overnight with the appellant.

[5]

On Labour Day weekend in 2010, the complainant, then aged 13, and her
    brother stayed overnight with the appellant. On previous overnight visits, the
    complainant and the appellant had shared a bed. Neither thought this was
    unusual and there is no evidence that anything untoward occurred until the Labour
    Day visit.

[6]

The evening of September 5, 2010 began with the complainant, her
    brother, a friend and the appellant watching a movie together in the
    appellants living room. After the movie, the appellant drove the friend home.
    On his return, he, the complainant and her brother continued watching movies in
    the living room. At about 2 or 3 a.m., the appellant and the complainant went
    to bed in his bedroom. The complainant wanted to continue watching television,
    so she lay down in bed under the covers and watched a movie. The appellant was
    in bed beside her. Eventually they fell asleep.

[7]

The complainant testified that when she woke up at approximately 6:30
    a.m., the appellants hand was on her stomach. He was rubbing her stomach from
    side to side underneath her pyjamas. He then moved his hand higher and squeezed
    her nipple under her bra. He rubbed her buttocks on top of her pyjamas and also
    touched the palm of her hand. The complainant had her back to the appellant.
    She said that she felt a poke that she originally thought was his penis,
    although it could have been a thumb. He pulled his hand away, and she got up
    and walked out.

[8]

The complainant went to another bedroom, from which she texted her
    friend saying that she was scared. She said nothing to the appellant about the
    incident. She called her brother into the bedroom and told him she wanted to
    leave. She did not tell her brother about the events in the appellants bed.

[9]

Later that day, the appellant took the complainant and her brother to
    visit his niece and her newborn baby and then drove them home. When she got
    home, the complainant told her friend what had happened. Her friend urged her
    to tell her mother. The complainant did so about five months later, in February
    2011. She offered no explanation for the delay.

[10]

The
    complainant testified that on several occasions during her stay, the appellant
    had taken pictures of her while she was sleeping.

[11]

The
    appellants testimony was largely consistent with that of the complainant. The
    only significant difference was that he completely denied touching her. He said
    that the complainant was on top of the bedcovers and that he fell asleep while
    the movie was still on but woke up when the complainant got up. He asked her if
    she was alright, but she left the room without saying anything. He went back to
    sleep and got up around 9 a.m., at which point he asked the complainant what
    was going on. She told him she was texting, and she did not appear to be upset
    or crying. Her brother was still in bed. Later, they all went to visit the
    appellants niece and went out for lunch. He then drove them home. On September
    11, 2010, the complainant phoned him to wish him happy birthday.

[12]

The
    appellant was not shaken in cross-examination. He was not asked about the
    photographs in examination-in-chief or in cross-examination.

Reasons for Judgment

[13]

The
    trial judge reviewed the evidence. He began his analysis with the following
    self-instruction:

The Court must remind itself of the principles set out in the
    case of
R. v. W.D.
in assessing the credibility of witnesses. If I
    accept the evidence of the accused he must be found not guilty. If the Court does
    not accept the evidence of the accused but it nevertheless raises a reasonable
    doubt, he must be found not guilty. If neither of the first two prongs of
W.D.
is accepted by the Court, the Court must nevertheless assess the evidence in
    its entirety and in weighing that evidence, be satisfied beyond a reasonable
    doubt, that the necessary elements of the offence have been proven, failing
    which the defendant is not guilty.

[14]

The
    trial judge then acknowledged the difficulty of assessing credibility when
    there are two opposing versions of an event before going on to examine the
    evidence and testimony of the various witnesses.

[15]

The
    trial judge referred to the fact that the appellant had photographed the
    complainant while she was sleeping. He said this was unusual behaviour that suggested
    that the appellant was attracted to the complainant. He considered this as
    confirmation of the complainants evidence.

[16]

The
    trial judge acknowledged that the appellants evidence was not shaken during
    cross-examination. He twice said, however, that he prefer[red] the complainants
    version of the evidence and further that he was convinced of the complainants
    evidence. He did not say why he disbelieved the appellant or why the
    appellants evidence did not raise a reasonable doubt. The analysis concluded as
    follows:

Recognizing that the defendant need not prove his innocence I
    nevertheless do not accept his evidence as it pertains to what occurred in his
    bedroom during the early morning hours of September 6
th
, 2010. I
    prefer the version of the complainant as indicated for the reasons I have
    indicated.

[17]

The
    appellant was convicted of sexual assault contrary to s. 271 of the
Criminal
    Code
and sexual interference contrary to s. 151.

Issues

[18]

There
    are two issues on appeal:

1. Did the trial judge misapply the
    burden of proof?

2. Did the trial judge err by drawing
    an adverse inference from the photographs?

Positions of the Parties

[19]

The
    appellant submits that, despite the reference to
R. v. W.(D),
[1991] 1 S.C.R. 742
,
the trial
    judge approached his analysis as a credibility contest. The trial judge did not
    explain why the appellants testimony failed to raise a reasonable doubt. The
    appellant further submits that it was unfair to consider the photographs when
    the appellant did not testify about them or provide an explanation.

[20]

The
    Crown submits that, read as a whole, the trial judges reasons indicate he
    properly applied
W.(D
.) and that he was well aware of the burden that
    lay with the Crown and the fact that the accused had only to raise a reasonable
    doubt. The Crown submits that when, as here, the trial judge accepts the
    evidence of the complainant, it is to be assumed that the evidence of the
    accused is rejected: no further explanation is required. The Crown also submits
    that the trial judge was entitled to consider the photographs. They were put in
    evidence by the Crown, and the appellant chose not to explain their existence. His
    failure to do so did not preclude the trial judge from relying on them.

Analysis

[21]

The
    appellants central argument is that the trial judge erred in his application
    of the burden of proof and failed to adequately explain why the appellants
    testimony did not raise a reasonable doubt. While I would not give effect to
    the argument that the trial judges reasons were insufficient, I agree with the
    appellants submission that the trial judge erred in his application of the
    burden of proof.

[22]

In
    approaching this issue, a distinction must be made between the sufficiency of
    reasons and the proper application of the burden of proof in a criminal trial. There
    may be overlapping considerations, but the two issues are separate.

[23]

The
    Supreme Court of Canada dealt with both the sufficiency of reasons and the
    burden of proof in
R. v. Vuradin
, 2013 SCC 38, 298 C.C.C. (3d) 139. With
    respect to the sufficiency of a trial judges reasons, the court held that a
    trial judges failure to provide reasons for rejecting the plausible denial of
    an accused does not render the reasons deficient as long as the reasons make it
    clear that when the complainants evidence differed from that of the accused,
    the trial judge accepted the complainants evidence. At para. 13, the court
    stated:

[W]here the complainants evidence and the accuseds evidence
    conflicted, the trial judge accepted the complainants evidence. No further
    explanation for rejecting the accuseds evidence is required as the convictions
    themselves raise a reasonable inference that the accuseds denial failed to
    raise a reasonable doubt.

[24]

Since
    the trial judge accepted the complainants evidence I would not give effect to
    the argument that the trial judges reasons were deficient. The consideration
    of the sufficiency of reasons, however, does not end the analysis if there
    remains a concern that the burden of proof was misapplied. As confirmed in
Vuradin
,
    at para. 21, the proper application of the burden of proof remains the
    overriding concern:

The paramount question in a criminal case is whether, on the
    whole of the evidence, the trier of fact is left with a reasonable doubt about
    the guilt of the accused:
W. (D.),
at p. 758. The order in which
    a trial judge makes credibility findings of witnesses is inconsequential
as
    long as the principle of reasonable doubt remains the central consideration. A
    verdict of guilt must not be based on a choice between the accuseds evidence
    and the Crowns evidence
:
R. v. C.L.Y.
2008 SCC 2, [2008] 1
    S.C.R. 5, at paras. 6-8. [Emphasis added.]

[25]

The
    reasons for judgment indicate that the principle of reasonable doubt was not
    the trial judges central consideration. Instead, he chose between two versions
    of the events in question. He did not allow for the possibility that the
    appellant, while not believed, had raised a reasonable doubt. Although the
    trial judge correctly articulated the
W.(D.)
principles, the balance
    of his reasons demonstrates that he did not apply the principle of reasonable
    doubt to his credibility assessment. Nor did he step back and consider whether,
    on the whole of the evidence he did accept, a reasonable doubt had been raised.

[26]

In
R. v. J.J.R.D.
(2006), 215 C.C.C. (3d) 252 (Ont. C.A.), leave to
    appeal to S.C.C. refused, [2007] S.C.C.A. No. 69, Doherty J.A. emphasized that
    in a he said  she said case, the trial judge must understand how the
    principle of reasonable doubt is to be applied to the credibility assessment.
    There is a distinction between a finding of credibility and proof beyond a
    reasonable doubt. In other words, a reasonable doubt can survive a finding that
    the complainant is credible:
J.J.R.D.
, at para. 47.

[27]

The
    trial judges approach to credibility here omitted any consideration of
    whether, despite his rejection of the appellants evidence, it was nonetheless
    capable of raising a reasonable doubt. He incorrectly approached the
    credibility assessment as an either/or process in which he was required to
    choose a version of the events in order to reach a verdict: see
R. v. A.P.
,
    2013 ONCA 344, 297 C.C.C. (3d) 560.

[28]

The
    trial judge began his analysis by emphasizing
W.(D.)
However, in the
    very next paragraph, he described his task as one that involved choosing between
    competing versions of events:

In assessing credibility in these circumstances the Court must
    look at all of the evidence including any other independent evidence to
    determine whether the analysis of that evidence and the independent evidence
    tends to favor one version

of the evidence over the other.

[29]

He
    used the word version five times in two-and-a-half pages of analysis. The
    only time he used the phrase reasonable doubt was when he recited the
    principles of
W.(D)
. While he concluded his analysis by saying that
    the accused does not need to prove his innocence, the trial judge did not advert
    to the possibility that the accused may have raised a reasonable doubt even though
    his evidence was disbelieved.

[30]

In
J.J.R.D.
, Doherty J.A. also emphasized that, although the trial judge
    can reject the accuseds evidence based on compelling conflicting evidence, the
    acceptance of that evidence must be such that the trial judge is not left with
    a reasonable doubt. At para. 53, Doherty J.A. emphasized this point:

The trial judge rejected totally the appellants denial because
    stacked beside [the complainants] evidence and the evidence concerning the
    diary, the appellants evidence, despite the absence of any obvious flaws in
    it,
did not leave the trial judge with a reasonable doubt
. An outright
    rejection of an accuseds evidence
based on a considered and reasoned
    acceptance beyond a reasonable doubt of the truth of conflicting credible
    evidence

is
    as much an explanation for the rejection of an accuseds evidence as is a
    rejection based on a problem identified with the way the accused testified or
    the substance of the accuseds evidence. [Emphasis added.]

[31]

Here,
    the trial judge did not reject the appellants evidence based on a considered
    and reasoned acceptance beyond a reasonable doubt of the truth of conflicting
    credible evidence. He approached the credibility analysis as a choice between
    competing versions of the events.  He then did not consider whether, on the
    basis of whole of the evidence, a reasonable doubt had been raised.

[32]

I
    therefore conclude that the trial judge misapplied the burden of proof. I would
    order a new trial.

[33]

Although
    it is unnecessary for the resolution of this appeal, I now turn to the
    appellants second ground of appeal. He argues that the trial judge erred by considering
    the photographs. I would not give effect to this submission. The photographs
    were put in evidence by the Crown. The appellant was aware of them and chose not
    provide an explanation during examination-in-chief. There was no obligation on
    the Crown to cross-examine the appellant with respect to the photographs. The trial
    judge was entitled to look at all the evidence, and the inferences he drew were
    open to him.

Disposition

[34]

Although
    the trial judge did not err by considering the photographs, he misapplied the
    burden of proof. I would therefore allow the appeal, set aside the convictions and
    order a new trial.

M.L. Benotto J.A.

I agree E.A. Cronk
    J.A.

I agree Gloria Epstein
    J.A.

Released: April 25, 2014


